Cap*n John Hull plaint. conta Iohn Maryon Senior and Samuel Sewall Administrate13 to the Estate of Thomas Batt Tanner late of Boston deced Defend*8 in an action of the case for non payment of Fifty pounds in money due to the plaint, as shalbee made to appeare with damages: . . . The Jury . . . found for the plaint. Forfiture of the bond One hundred and Six pounds money and costs of Court. At Request of the partys The Court chancered this Forfiture to Sixty five pounds Six Shillings money and costs of Court allowd twenty Eight Shillings.
Execution issued 4° Aug° 1679.